                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION
                                LEXINGTON

CRIMINAL ACTION NO. 5:19-MJ-05004-MAS

UNITED STATES OF AMERICA                                                     PLAINTIFF


V.          UNITED STATES’S MOTION TO DISMISS COMPLAINT


HUSSAIN AL-AUQUAILI                                                         DEFENDANT

                                    *   *     *   *   *

       The United States hereby moves to dismiss the criminal complaint filed in this

matter, as the Defendant is being prosecuted in state court for the events forming the

basis for the complaint.

                                                  Respectfully submitted,

                                                  ROBERT M. DUNCAN, JR.
                                                  UNITED STATES ATTORNEY


                                            By:   s/ Andrew T. Boone
                                                  Andrew T. Boone
                                                  Assistant United States Attorney
                                                  260 W. Vine Street, Suite 300
                                                  Lexington, Kentucky 40507-1612
                                                  (859) 685-4841
                                                  FAX (859) 233-2747
                                                  andrew.boone2@usdoj.gov
                           CERTIFICATE OF SERVICE

      On March 5, 2019, I electronically filed this document through the ECF system,
which will send the notice of electronic filing to counsel of record.



                                              /s/Andrew T. Boone
                                              Assistant United States Attorney
